Citation Nr: 1720645	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  04-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent from September 28, 2005, and a rating in excess of 70 percent from November 30, 2007, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim for a higher rating for PTSD (assigning a 30 percent rating, effective May 3, 2003).  In March 2005 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.   In June 2005, the Board remanded the case to the RO for additional development.  In a December 2005 rating decision, the RO granted a 50 percent rating for PTSD, effective September 28, 2005 (the date of a VA examination).  The Veteran did not disagree with the effective date assigned.  In a September 2006 decision, the Board denied the Veteran's claim of a rating in excess of 50 percent for his PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2007 Order vacated the Board's September 2006 decision and remanded the matter for readjudication consistent with instructions outlined in a January 2007 Joint Motion for Remand (Joint Motion) by the parties.  

In June 2007, the Board remanded the case to the RO for additional development in accordance with the Joint Motion.  A January 2010 rating decision granted a 70 percent rating for PTSD, effective November 30, 2007.  After the case was returned to the Board, an October 2010 Board decision denied ratings for PTSD in excess of 50 percent prior to November 30, 2007, and in excess of 70 percent from that date.  The Veteran appealed that decision to the Court, which in an August 2011 Order vacated the Board's October 2010 decision and remanded the matter for readjudication consistent with instructions outlined in an August 2011 Joint Motion by the parties. 

In January 2012, the Board remanded the case to the RO for additional development.  The case has now been returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in January 2012 in order to obtain updated (since January 2010) VA treatment records and to afford the Veteran a VA examination by a psychiatrist to assess the severity of his PTSD for the period beginning September 28, 2005.  Subsequently, the RO associated outpatient records with the claims file and arranged to have the Veteran examined in May 2015 and May 2016.  (The Veteran underwent the second examination in May 2016 because the May 2015 examination was conducted by a psychologist and not the requested psychiatrist.)  Upon review of those reports, the Board finds that the opinions of the examiners are not fully responsive to the questions asked in the Board's remand, and the diagnoses differed slightly.  Moreover, the 2016 examiner appeared to give conflicting findings, and he should have conducted the examination to conform to the criteria of DSM-IV.  

It is noted that VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Effective August 4, 2014, VA implemented use of DSM-5, and the Secretary of VA determined that DSM-5 applies to claims received by VA or pending before the AOJ on or after August 4, 2014, but not applicable to claims that have been certified to the Board or are pending before the Board or Court before such effective date.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The instant claim was originally certified to the Board well before August 2014, and thus DSM-5 does not apply.  While it appears that the May 2015 VA examination, which reflects a sole diagnosis of PTSD, may have been conducted using both DSM-IV and DSM-5 criteria, the VA examination in May 2016, reflecting diagnoses of PTSD with depressive and psychotic features and gambling disorder, moderate, in early remission, evidently used only the DSM-5 criteria.  
It is further noted that the May 2016 VA examiner appears to provide conflicting statements in the report.  He indicates that the symptoms attributable to the Veteran's two diagnoses are able to be differentiated, stating that his gambling behavior is most likely separate from his PTSD.  He also indicates that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, yet then explains that the impairment was primarily due to PTSD and associated depression and that the gambling behavior appeared to be "a product of these conditions, rather than an independent or contributing cause of the impairment."  Later, the examiner found that it was not likely that the Veteran's gambling problem was a symptom of his PTSD, and also opined that it was not likely that any of the Veteran's current psychiatric symptoms are entirely due to a co-existing, nonservice-connected disability distinguishable from the PTSD.  Further, the 2016 examiner also declined to identify and  describe the nature, frequency, and severity of all PTSD symptoms for the period considered in this appeal, as requested, because he found the clinical records were "insufficient to track each symptom" over a multi-year period.  It is unclear what he meant; while not all symptoms are "tracked" in each clinical note (as he indicated in his answer to the question regarding whether the GAF scores were consistent with the PTSD symptoms), the claims file contains a voluminous record of the Veteran's VA outpatient treatment (and evaluation on compensation examinations in 2005, 2008, and 2015) that describe his psychiatric symptoms at any given time.    

The Board is aware that this appeal has been ongoing for a prolonged period of time, but the VA examinations did not substantially comply with the Board's remand instructions, and are inadequate for rating purposes.  The Board observes that the Veteran's attorney has requested a remand for another examination.  Accordingly, a remand for another, adequate, examination is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In conjunction with the scheduling of another examination, the AOJ should ensure that updated pertinent VA treatment records are associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following:
1.  The AOJ should secure for the record complete VA clinical records of the Veteran's evaluations and treatment for his psychiatric disability since August 2016.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist (who should also conduct a review of the entire record) to assess the severity of his service-connected PTSD from September 28, 2005 to the present.  The examiner is asked to consider and apply the old criteria of DSM-IV, rather than the criteria of DSM-5, in identifying and describing the nature, frequency, and severity of all current symptoms of the PTSD.  

The examiner is asked to address the following questions, considering the period from September 28, 2005 to the present:  

(a).  Are there any psychiatric symptoms that are entirely attributable to a disability other than PTSD, and which may be wholly distinguishable from the symptoms of PTSD?  If so, please identify, by diagnosis, the psychiatric disability, and describe its symptom(s) and any related impairment of function.  To that end, is the Veteran's gambling disorder (as identified by the VA examiner in May 2016) symptomatic of or attributable to, at least in part, the PTSD, and if so, what functional impairments are associated with the gambling disorder? 

(b).  Is it possible to discern any definite periods of exacerbation or remission of the PTSD and associated symptoms, and if so, what are they?

(c).  Is it possible to determine whether or not the assigned GAF scores are consistent with the PTSD symptoms shown at the time, and if so, are there any instances where the GAF scores do not reflect the symptoms and their severity?  (It is noted that GAF scores of 50, 45, and 66 were assigned on VA examinations in September 2005, January 2008, and June 2008, respectively.  Also, the following GAF scores were assigned on VA outpatient treatment records:  50 to 60 from October 2006 to October 2007, 40 in November 2007, 40 to 46 from January 2008 to October 2008, 40 from February 2009 to October 2013, and 50 from January 2014 to April 2015.)  

(d).  For the period from September 28, 2005 to November 30, 2007, is the Veteran's PTSD shown to be productive of a disability picture that equates to 

(i) occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; OR 

(ii) total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of  minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name? 

(e).  For the period from November 30, 2007 to the present, is the Veteran's PTSD shown to be productive of a disability picture that equates to total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name? 

The examiner must provide rationale for all opinions, and if any opinion sought cannot be offered, explain why that is so. 

3.  The AOJ should then review the record and readjudicate the claim seeking ratings for PTSD in excess of 50 percent from September 28, 2005, and in excess of 70 percent from November 30, 2007.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

